Title: From David Humphreys to Timothy Pickering, 22 January 1781
From: Humphreys, David
To: Pickering, Timothy


                        

                            
                            Dear Sir
                            Head Quarters Janry 22d 1781 11 OClock P.M.
                        
                        The General entreats you will not remit your endeavours to have the Horses for the Artillery ready as early
                            as possible. The pieces will positively be put in motion as soon as the Horses are obtained—He also requests that a number
                            of Tents & intrenching Tools in the same proportion for 600 Men, which the other arrangement gave for the former
                            Detachment may be sent on; if Horses are not redy for these, the Artillery will not be delayed. I am Sir Your Most obed.
                            Sert
                        
                            D. Humphrys
                        
                    P.S. His Excellency desires you will delay sending off the Letters from Congress to the Eastward, a few Hours, D.H.  